Citation Nr: 0706016	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  97-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent from May 
26, 1995, and in excess of 50 percent from January 3, 2006, 
for PTSD.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter has a rather lengthy procedural history that 
bears recounting.  By an October 1971 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, the veteran's claim of service 
connection for a low back disability was denied.  He did not 
appeal.  In May 1995, the veteran submitted an informal claim 
of service connection for a "back problem."  Finding that 
no new and material evidence had been received, in February 
1996 the RO declined to reopen the claim, and also denied the 
veteran's request for service connection for psychiatric 
disability, including PTSD.  In July 1999, the RO granted 
entitlement to service connection for PTSD, evaluating it as 
30 percent disabling, effective from May 26, 1995.  The 
veteran disagreed with that rating.  In July 1999, the RO 
also confirmed and continued the denial of entitlement to 
service connection for psychiatric disability other than 
PTSD.  In June 2000 the RO denied entitlement to TDIU.  

In written correspondence dated in October 2000, the veteran 
withdrew a previously made request for a personal hearing 
before a Veterans Law Judge.  See 38 C.F.R. § 20.702(e) 
(2006).

In February 2001, the Board addressed the claim to reopen, 
the claim of service connection for psychiatric disability 
other than PTSD, and the claim for a higher rating for PTSD.  
The claim to reopen was denied, and the other two issues were 
remanded to the RO for further evidentiary development.  The 
veteran appealed the denial, and, in February 2004 the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's denial and remanded for additional action.  

The Court directed that VA provide notice, consistent with 
the requirements of 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).  The Board therefore remanded this case to the RO 
for that purpose.  The Board also remanded because the 
veteran, through counsel, specifically did not waive 
consideration by the RO of new evidence (that was not related 
to the Court's remand, but to the other issues then on 
appeal) submitted by the veteran's representative and not 
previously considered by the RO.  Additionally, the Board 
remanded because it did not appear that the RO had considered 
the possibility of staging ratings for the veteran's PTSD 
from May 26, 1995, see Fenderson v. West, 12 Vet. App. 119 
(1999), and because the record was negative for any medical 
evidence of treatment or examination for PTSD between May 
1995 and June 1998.

Following remand, the RO increased the evaluation of the 
veteran's service-connected PTSD from 30 percent to 50 
percent, effective from January 3, 2006.  The veteran has not 
indicated satisfaction with the 50 percent award, so the 
issue of entitlement to higher initial ratings for PTSD 
remains open and is properly before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  

(Consideration of the appellant's claims of entitlement to 
higher initial ratings for PTSD, and entitlement to TDIU, is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disability was denied in October 1971.  The veteran was 
informed in writing of the adverse determination and of his 
appellate rights in December 1971.  He did not appeal.  

2.  Evidence received since the October 1971 rating decision 
is either cumulative or redundant of that on file at the time 
of the decision, does not bear directly or substantially on 
the specific matter under consideration, or by itself, or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.

3.  The veteran's diagnosed major depressive disorder is made 
chronically worse by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The RO's October 1971 decision is final; new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a low back disorder has 
not been received.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 20.1103 (2006).

2.  The veteran has a major depressive disorder that is 
secondary to his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, September 2003, March 2005, and March 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured in the process of previous 
remands and RO actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  He was specifically informed as to the 
requirement of new and material evidence to reopen a claim of 
service connection and of what was required to substantiate 
an underlying claim of service connection.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  The veteran was specifically requested to 
submit any evidence or information he had pertaining to his 
claim, and was apprised of the criteria for assigning 
disability ratings or for award of an effective date, in the 
March 2006 correspondence.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and Social Security Administration (SSA) records, 
and secured multiple examinations in furtherance of his 
claims.  The RO attempted to obtain identified private 
treatment records from St. Joseph's Clinic in St. Charles, 
Missouri, for the period January 1996 through October 1997, 
but was told in a May 2006 letter from the clinic that any 
such records were not retrievable.  Some of those records 
were provided by the veteran's representative.  

The Board notes that veteran's representative has argued that 
VA's VCAA notifications are inherently flawed because VA has 
failed to examine the claims file, assess the evidence, 
decide what evidence is missing that would allow award of the 
veteran's claimed benefits, and then notify the veteran and 
counsel of the specific evidence needed to prevail.  In 
Locklear v. Nicholson, 20 Vet. App. 410 (2006), the Court 
held that VA is not required to analyze evidence already in 
its possession and to inform claimants that the evidence is 
insufficient and that other specific evidence is required.  
In so holding, the Court noted that the duty to notify deals 
with evidence gathering, not the analysis of already gathered 
evidence.  Id. at 415.  The Court further held that the 
statute does not impose upon VA an obligation to provide 
notice upon receipt of every piece of evidence or 
information.  If that were the case, said the Court, then 
VA's notice obligations could continue in perpetuity, and VA 
could never decide a claim until (and unless) a claimant has 
submitted evidence sufficient to warrant an award.  Id.  
Finally, the Court summarized that evidence precedes VA 
analysis and adjudication, that 38 U.S.C.A. § 5103(a) deals 
only with information and evidence gathering prior to the 
initial adjudication of a claim, and that it would be 
senseless to construe that statute as imposing upon VA a 
legal obligation to rule on the probative value of 
information and evidence presented in connection with a claim 
prior to rendering a decision on the merits of the claim 
itself.  Id. at 416.  

VA has no duty to inform or assist that was unmet.

A.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran's claim of service 
connection for a low back disorder was denied in an October 
1971 rating decision.  He did not appeal that decision, and a 
petition to reopen was denied in February 1996 because new 
and material evidence had not been received.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under the regulations in effect at the time the veteran's 
petition to reopen was received, evidence is considered to be 
"new" if it was not previously submitted to agency decision 
makers and it is not cumulative or redundant.  The evidence 
is "material" if it bears directly and substantially upon 
the specific matter under consideration, and, by itself or in 
connection with evidence previously considered, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156 (1994).  New evidence may 
be found to be material if it provides "a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Elkins v. West, 12 Vet. App. 209, 214 (1999), rev'd on other 
grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The evidence of record at the time of the RO's October 1971 
decision consisted of the veteran's SMRs and the report of a 
September 1971 VA examination.  In denying service connection 
for low back disability, the RO determined that, while the 
veteran complained of back pain in service, there was no 
objective medical evidence of any back disease or injury.  In 
May 1966, x-ray examination found minor abnormality regarding 
L5 posterior elements that indicated that the veteran may be 
susceptible to lumbar strain, but the orthopedic examiner 
found no objective signs of musculoskeletal disease.  There 
was no history of trauma to the back in service.  The veteran 
continued to report to sick call with back pain complaints, 
but repeated examinations, including orthopedic consults, 
failed to find any objective evidence of back disability.  
The report of the veteran's separation examination reported a 
normal clinical evaluation of the spine and other 
musculoskeletal aspects.  No back disability was found on the 
September 1971 VA examination.  An x-ray revealed no bone or 
joint pathology.

Evidence added to the record since the October 1971 rating 
action consists of service personnel records; VA hospital and 
outpatient records, reflecting treatment from January 1972 to 
February 2005; private medical records and statements, 
reflecting treatment in November and December 1969, December 
1978 to March 1984, January 1996, and in September and 
October 1997; the reports of VA examinations performed in May 
1979, January 1983, December 1995, December 1998, May 2000, 
September 2003, and January 2006; the transcript of a hearing 
held at the RO in November 1983; records from the Social 
Security Administration (SSA) showing that the veteran was 
disabled as of 1979; and a June 1995 doctor's statement from 
the Missouri Veteran's Commission showing a history of low 
back pain.  Most of the newly received evidence is new in 
that it was not previously of record.  None of the newly 
received evidence is material because it is not, by itself or 
in connection with evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Among the newly received evidence are occasional notations 
that the veteran has a history of low back pain, but none of 
the newly received evidence is material because none of it 
contains competent evidence that the veteran has a diagnosed 
back disability that is in any way related to his military 
service or events coincident therewith.  Although the 
additional records show a long history of low back pain 
dating back to service, that history was based on reports by 
the veteran and is not supported by the medical evidence of 
record.  In fact, the only reports of a relationship between 
the veteran's low back disability and service are the 
veteran's contentions.  There is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis and etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  

Also, among the newly received evidence is a 1969 hospital 
report, contained in the records from SSA, showing that, in 
November 1969, the veteran was hospitalized for treatment of 
a back injury, variously diagnosed as minimal lumbarization 
at S1 and lumbosacral strain.  However, there was no mention 
in these records of the veteran's military service, and no 
evidence that the veteran's low back problems had their onset 
in service.  

A March 1984 letter from F.F., M.D., to SSA, addressed pain 
in the cervical spine and between the shoulders that was 
related to accidents in the late 1970s while the veteran was 
a coal miner.  Dr. F.'s letter did not mention the veteran's 
low back complaints, and did not opine that any disability 
was related to the veteran's military service.

An April 1999 discharge summary reported the veteran's nearly 
two-month hospitalization primarily for being profoundly 
short of breath.  The summary noted a diagnosis of 
degenerative joint disease, but examination found the spinous 
process to be grossly normal and paraspinal musculature 
unremarkable.  The summary provides no insight into the 
etiology of the veteran's complained-of back pain.

In written argument dated in May 2005, the appellant, through 
his representative, asserted that the evidence already 
submitted establishes continuous symptomatology of a low back 
disability since discharge from service.  However, the RO's 
October 1971 denial did not find that to be the case.  
Moreover, that is not the issue before the Board at this 
time.  The issue before the Board is whether new and material 
evidence has been received since the RO's October 1971 denial 
of the claim, and, as discussed in the foregoing, it has not.

The Board finds that, while the newly received records 
contain occasional references to complaints of low back pain, 
there is no evidence of ongoing treatment, and most 
significantly, no medical evidence associating any post-
service complaints or diagnosis with his military service.  
Thus, the Board finds that, while, for the most part, the 
additional evidence received since the original denial of 
service connection in October 1971 is new, it is not material 
because it does not bear directly and substantially upon the 
specific matter under consideration--i.e., whether any low 
back disability is etiologically related to the veteran's 
period of military service--and, by itself or in connection 
with evidence previously considered, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the additional evidence is 
not new and material, and the claim is not reopened.

B.  Psychiatric Disability Other Than PTSD

The veteran has a long history of mental disorders.  He is 
currently diagnosed with PTSD, for which he is service 
connected, and with major depressive disorder, for which he 
seeks service connection on a theory that it was either 
caused or aggravated by his service-connected PTSD.  

The veteran was given a psychiatric examination in January 
1983 in connection with a claim related to a neck complaint 
that was the basis of a claim for non-service-connected 
pension.  The examiner diagnosed psychogenic pain disorder 
based on the history obtained.  

The record shows that the veteran was first diagnosed with 
depression following a September 1997 examination by R.A., 
M.D.  Dr. A. noted that he had been treating the veteran for 
a year and a half for paranoid schizophrenia with chronic 
paranoid delusions, depression, and PTSD.  Dr. A.'s diagnoses 
were paranoid schizophrenia, major depressive disorder, and 
history of PTSD.

The report of a December 1998 mental status examination 
included diagnoses of PTSD and major depressive disorder, but 
did refer to any attempt to differentiate between the two, or 
to attribute the veteran's described symptoms to one or the 
other. 

VA progress notes from 1999, related to treatment for PTSD 
and major depression, show that the veteran expressed concern 
related to his chronic obstructive pulmonary disease (COPD); 
he reported feeling helpless at the time for not being able 
to do much.  A June 2002 mental health treatment note 
indicates that the veteran was experiencing anxiety because, 
while he was on a lung transplant waiting list, he was 
concerned that he might be rejected for a transplant.  

The veteran was afforded a VA PTSD examination in September 
2003.  The examiner diagnosed PTSD and major depressive 
disorder.  He noted that this type of examination is always 
problematic.  Because depression is an acknowledged component 
of most PTSD reactions, the examiner opined that a separate 
diagnosis of depression would be given only if there is 
evidence of a pre-existing condition, or if there is clear 
evidence that the depression is out of proportion to that 
which would normally be expected for PTSD.  In this case, the 
examiner noted that there was significant evidence that 
depression had more likely than not existed from an early 
age, predating the veteran's time in service, and there was 
significant suggestion that the veteran's depression is 
dominantly maintained by the difficulties of his physical 
condition (COPD) and his general perception of a negative 
environment for him as a black man.  The examiner expressed a 
belief that the veteran's depression receives contribution 
from his generally and historically poor social and 
interpersonal function, which is directly correlated with his 
PTSD.  

A November 2005 letter authored by J.J., M.D., noted the 
veteran's longstanding diagnoses of PTSD and major depressive 
disorder, and noted that these two disorders were two 
separate entities that were co-morbid diagnoses that can 
exacerbate each other during occurrence of depression or 
exacerbation of PTSD symptoms.  

Finally, the veteran was afforded another VA PTSD examination 
in January 2006.  The examiner diagnosed PTSD and major 
depressive disorder.  The examiner noted that the veteran had 
provided a history that suggested that exacerbation of his 
symptomatology was likely related to his current medical 
health stressors; the veteran stated that he experienced 
constant preoccupation, feelings of hopelessness, and 
physical symptoms, such as shortness of breath, that were 
related to his medical health.  The examiner also noted that 
it is likely that the veteran's major depression symptoms are 
manifestations of prolonged difficulties coping with PTSD as 
well as difficulties coping with physical limitations 
associated with his medical condition.  The examiner 
therefore expressed an opinion that the veteran's symptoms of 
depression appeared to be secondary to both his diagnosis of 
PTSD and physical limitations associated with his medical 
condition.  

The VA examiner was asked to provide an addendum expressing 
an opinion as to whether any current increase in 
anxiety/depression was at least as likely as not due to the 
veteran's service-connected PTSD, or whether it was more 
likely due to the veteran's other significant health issues.  
The examiner responded that it is at least as likely as not 
that the veteran's increased anxiety/depression is directly 
associated with the veteran's diagnosis of PTSD.  The 
examiner noted, however, that, not unlike other forms of 
pathology, the veteran's current psychiatric presentation is 
influenced by many variables.  The examiner continued that 
the veteran's pre-existing symptoms not only represent 
criteria for PTSD, but also for major depression, and that it 
is consequently difficult to separate symptomatology.  

The examiner also noted that it is at least as likely as not 
that the veteran's reported symptoms of depression, including 
depressed mood, low self-esteem, and feelings of 
hopelessness, are due to difficulties coping with his 
significant medical health issues.  While these symptoms can 
also be secondary to PTSD, the examiner concluded that the 
veteran's reported preoccupation with a prolonged history of 
medical problems and his upcoming lung transplant suggested 
that such symptoms were indeed primary manifestations of his 
health issues as opposed to his service-connected PTSD 
diagnosis.  In answer to the question as to whether it is at 
least as likely as not that the veteran's service-connected 
PTSD has caused a material worsening beyond normal 
progression in the non-service-connected major depressive 
disorder, the examiner responded that he could not express an 
opinion without resorting to mere speculation.  

As noted, service connection may be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service, and generally 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Caluza, supra. 

In addition, a disability may be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  (The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely 
to implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995, especially the change that requires that 
the claimant shoulder the burden of establishing a pre-
aggravation baseline level of disability.  Consequently, the 
Board will apply the older version of 38 C.F.R. § 3.310 
because it is more favorable to the claimant in that it does 
not require the establishment of a baseline before an award 
of service connection may be made.)

Here, there is inconclusive evidence that the veteran's 
diagnosed major depressive disorder is related to his 
service-connected PTSD.  As has been amply demonstrated by 
the evidence of record, summarized above, the veteran's 
symptomatology is not easily attributed to one or the other 
of these disorders.  Instead, it is evident that many of the 
veteran's symptoms are attributable to both, making, as one 
of the examiners noted, for a problematic analysis and 
allocation of symptomatology.  Adding to the inconclusiveness 
of the evidence is the September 2003 examiner's statement 
that depression is an acknowledged component of PTSD, which 
seems to disregard the notion that the veteran's PTSD and 
major depressive disorder are two distinct disabilities.

The January 2006 VA examiner concluded that the veteran's 
reported preoccupation with a prolonged history of medical 
problems and his upcoming lung transplant suggested that such 
symptoms were indeed primary manifestations of his health 
issues as opposed to his service-connected PTSD diagnosis.  
He also said that he could not express an opinion as to 
whether it is at least as likely as not that the veteran's 
service-connected PTSD has caused a material worsening beyond 
normal progression in the non-service-connected major 
depressive disorder without resorting to mere speculation.  
The essence of this examiner's medical opinion, then, is that 
the veteran's preoccupation with his medical problems merely 
suggests that his depressive symptoms are manifestations of 
his health issues as opposed to his service-connected PTSD.  

Recognizing that the January 2006 examiner's statement is 
reflective of the imprecise nature of psychiatric diagnosis, 
and also recognizing that the veteran's depressive symptoms 
are symptoms often shared with--and indeed are components of-
-the veteran's PTSD, the Board is left with the conclusion 
that the mere suggestion that the veteran's depressive 
symptoms are related to his medical issues as opposed to his 
PTSD, leaves the Board with no alternative but to invoke the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
so doing, the Board finds that the record provides at least 
an approximate balance of negative and positive evidence on 
the merits, especially because of the VA examiner's June 2006 
assessment that "[i]t is as least as likely as not that 
[the] veteran's increased anxiety/depression is directly 
associated with [the] veteran's diagnosis of PTSD."  
Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, and giving the veteran 
the benefit of the doubt, the Board finds that the veteran's 
major depressive disorder is aggravated by his service-
connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for low back 
disability, the application to reopen is denied.

Entitlement to service connection for major depressive 
disorder aggravated by PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

Because the Board has granted service connection for the 
veteran's major depressive disorder, at least as to the 
extent of aggravation, and because the RO's implementation of 
this grant could conceivably involve a change in the 
veteran's compensation level, the Board will remand the claim 
of entitlement to TDIU in order that the RO first assess the 
rating issues in light of the grant.  

VA regulations do not permit the evaluation of the same 
disability under various diagnoses.  38 C.F.R. § 4.14.  While 
recognizing that the evidence shows that the veteran's 
service-connected PTSD and major depressive disorder are two 
distinctly separate disabilities, the Board notes that § 4.14 
also specifies that the evaluation of the same manifestations 
under different diagnoses are to be avoided.  Id.  Given that 
the evidence of record indicates that veteran's service-
connected PTSD and major depressive disorder involve often 
shared symptomatology, the Board cannot evaluate the 
veteran's claim for an increased evaluation of his service-
connected PTSD until the RO has first had an opportunity to 
assess the impact of the Board's grant and 38 C.F.R. § 4.14 
on the veteran's PTSD rating.  The Board will therefore 
remand the PTSD issue for reconsideration in light of the 
foregoing.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

The RO should implement the Board's award 
of service connection for major 
depressive disorder, and after 
undertaking any other development deemed 
appropriate, the RO should consider the 
rating issues on appeal-a rating higher 
than 30 percent from May 26, 1995, and 
higher than 50 percent from January 3, 
2006, for PTSD, and entitlement to TDIU-
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


